 In the Matter of DAWSON COLLIERIES, INCORPORATEDandUNITEDMINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE,C.I.0., and PROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT#5, AFFILIATED WITH THE A. F. OF L., PARTY TO THE CONTRACTIn the Matter of DAWSON COLLIERIES, INCORPORATEDandUNITEDMINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THEC. I. O.CasesNos. C-1408 and R-1604, respectively.Decided November13, 1939Coal Mining Industry-Settlement:stipulation providing for compliance withtheAct; including disestablishment of company-dominated union-Order:entered on'stipulation-Investigation of Representatives:stipulated : respondentrefuses to recognize either of rival labor organizations unless certified by theBoard-Unit Appropriate for Collective Bargaining:all persons in the miningoperations of the respondent as production employees, excluding superintend-ents,mine foremen, room bosses, face bosses, top bosses, entry bosses, elec-;tricians in a supervisory capacity, all other supervisory employees, and "guards"or"watchmen"-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr. A. C. Van Winkle,of Louisville, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck;,ofWashington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Lanydon WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations, herein called the United, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana),issued17 N. L.R. B., No. 49.593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDits complaint 1 dated October 20, 1939, against Dawson Collieries,Incorporated, Dawson Springs, Hopkins County, Kentucky, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices within the meaning ofSection 8 (1), (2), and (3) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint accom-panied by notice of hearing was duly served upon the respondent,theUnited, and Progressive MineWorkers of America, District#5, affiliated with the American Federation of Labor, herein calledtheProgressive.The respondent did not file an answer to thecomplaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20, 1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, Article III, Section 10 (c) (2), and Article II, Section36 (b), of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice and further ordered thatthe two cases be consolidated.2On October 23, 1939, the respondent, the United, the Progressive,and counsel for the Board entered into a stipulation in settlement ofthe case subject to the approval of the Board.This stipulation pro-vides as follows :STIPULATION.Dawson Collieries, Inc., hereinafter called the RespondentUnited, Mine Workers of America, District #23,. affiliated with.the Congress of Industrial Organizations, hereinafter sometimes:called the United; the Progressive Mine Workers of America,.District#5, affiliated with the American Federation of Labor,.hereinafter sometimes called the Progressive; and Arthur R..Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer, and RobertD. Malarney, Attorneys, National Labor Relations Board, here-inafter sometimes called the Board, hereby stipulate and agree-that :1 This case was consolidated with several others by orders of the Board dated August 9—1937,May 3, 1939, and July 17, 1939, respectively.These orders of consolidation were-revoked by the Board's order dated October 20, 1939.2The name of Robert M. Nance was incorrectly inserted in the caption of the complaintcase in the order of consolidation. DAWSON COLLIERIES,INCORPORATEDI595Upon amended charges duly filed by the United on August30, 1939, the National Labor Relations Board,by its RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10(b) of the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pursuantto authority granted by the Board's Rules and Regulations,Series2,Article 2, Section 5, issued its Complaint on the 20th day ofOctober 1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board, on October 20, 1939, directed that an investigation ofbargainingrepresentativesbe made pursuantto Section 9 (c) oftheAct.Upon authorization by the Board, the RegionalDirector for the Eleventh Region, issued notice of hearing onOctober 20,1939.In the petition filed by the United, it wasstated that both the United and the Progressive claim to havebeen designated as collective bargaining representatives by em-ployees in the unit alleged in said petition to be appropriate, andthe United and the Progressive are each a party to said proceed-ing instituted by said' petition by virtue of the, Board's Rules andRegulations,Series 2, Article 3, Section 3.IIIThe Respondent,the United and the Progressive withdraw allnotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbefore mentioned in ArticlesI and II.IVThe Respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all partiesexpressly agree that the amended charges filed on August 30,1939, the complaint issued on October 20,1939, and notice of hear-ing, the petition filed by the United on October 18, 1939, the Order,of the National LaborRelationsBoard directing an investigationand the notice of, hearing pursuant to,this Order for investigation,and this stipulation,-may be introduced in the record in the pro-ceedings herein, by filing with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C. 596DECISION'S OF NATIONAL LABOR RELATIONS BOARDVThe Respondent, the United, and the Progressive, herebyacknowledge due service of the complaint and notice of hearingupon the complaint and of the petition and notice of hearingpursuant to the Board's Order directing investigation and hear-ing and expressly waive any right or privilege which they mayhave for ten (10) days notice of hearing and to the holding ofa hearing or hearings in these cases and also waive any rightor privilege which they may have to the making of findings of.fact and conclusions of law by the Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.VIIThe United,theProgressive and the IndependentMiners'Union, are,each and all of them, labor organizations within themeaning of Section 2,subdivision(5) of the Act.VIIIIt is agreed by and between the. Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipu-lation shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained or assisted by any action defined inthe National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, ifsuch labor organization is the representative of the employeesas provided in Section 9 (a) of the Act; and it is agreed thatthe Respondent will not recognize the Progressive or any otherlabor organization as the exclusive representative of its em-ployees until and unless such labor organization is certifiedby the Board as such exclusive representative in the mannerhereinafter provided.IXIt is hereby stipulated and agreed that all persons employed asproduction employees, excluding superintendents, mine foremen. DAWSON COLLIERIES, INCORPORATED597.section foremen, room bosses, face bosses, top bosses, entry bosses,electricians in a supervisory capacity, all other supervisory em-ployees, and "guards" or "watchmen," constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.XIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated byemployees in the unit set forth above as representative for pur-poses of collective bargaining, within the meaning of the Act,and that Respondent refuses to recognize either the United orthe Progressive as the exclusive representative of all the em-ployees in said unit until and unless the Board has made acertification pursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the. Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations, and decisions of theBoard in representation cases.The election shall be for thepurpose of determining whether the eligible employees desireto be represented for the purposes of collective bargaining bytheUnited, the Progressive, or by neither.The employeeseligible to vote in this election shall be all the employees in theappropriate unit 'set forth in Article IX, above, on the payrollof Respondent one week preceding issuance of a Direction ofElection pursuant to this Article.This stipulation and theElection Report filed on the results of the election shall con-stitute competent evidence upon which the Board may make itcertification pursuant to Section 9 (c) of the Act.XIIUpon the basis of the amended charges filed by the United onAugust 30, 1939, the complaint herein and this stipulation, theRespondent expressly consents to the issuance by the NationalLabor Relations Board of an Order to the following effect : .598DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor-Relations Act, the -National LaborRelations Board hereby orders that the Dawson Collieries, Inc.,Dawson Springs, Kentucky, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activity for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act;(b)Discouraging membership in the United Mine Workersof America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive Mine'Workers of America, District #5, affiliated with the AmericanFederation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its.employees or in any other manner discriminating in regard totheir hire and tenure of employment or any term or condition,of their employment;(c)Dominating or interfering with the administration of the-Independent Miners Union, or dominating or interfering withthe formation or administration or [sic] any other labor organ-ization of its employees, or contributing support to any such-labor organization;(d)Recognizing the Independent Miners Union as the repre-::sentative` of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions.of employment;2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :(a)Withdraw and continue to withhold all recognition ofthe Independent Miners Union as a representative of any of itsemployees for the purposes of collective bargaining with the.Respondent in respect to rates of pay, wages, hours of employ-ment, and other terms or conditions of employment, and com-pletely disestablish the Independent Miners Union as such repre-sentative; DAWSON COLLIERIES,INCORPORATED599(b) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a; period of sixty (60)consecutive days or for the period until the Board issues its certi-fication in Case No. XI-R-242, whichever period proves to be ofshortest duration,stating(1) that the Respondent will ceaseand desist as aforesaid,(2) and that the Respondent will takethe affirmative action as aforesaid,which notice shall contain thesubstance of the Order, but need not be in the exact languagethereof;(c)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been taken, tocomply with said Order.XIIIThe Respondent hereby consentsto the entryby an appro-priate UnitedStatesCircuit Courtof Appeals,upon applicationby theBoard, of a decree enforcing an Order of the Board ashereinabove set forthin ArticleXII, above,and hereby waivesfurther notice of the application for such decree.The Unitedand the Progressive expressly waive any right or privilege tocontestthe entryof this decree by an' appropriate Circuit Courtof Appeals and herebywaive further notice of application forentry thereof.XIVWherever the facts,spelling of names,'titles or other materialand documents in the record of these proceedings shall appearinconsistentwiththe names, titles or other material set out andmade part of this stipulation,the spelling of names, titles andothermaterial in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approval\of the Board and shall become effective immediately upon ap-proval by the Board.If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be usedas=evidence against the parties hereto in any subsequent pro-ceeding herein.The entire agreement between all parties hereto is containedwithin the terms of this stipulation,and there is no verbalagreement of any kind which varies, alters,or adds to saidstipulation in any respect.247384-40-vol. 17-39 600DECISIONS %F NATIONAL LABOR RELATIONS BOARDOn November. 10, 1939, the Board issued its order approvingthe above. stipulation, making it a part of the record, and transfer-ring the proceeding to the Board for the purpose of entry of a deci-sion and order and direction of election by the Board.Upon' the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 3The respondent, a Kentucky corporation with.its principal officeand place of business in or near Dawson Springs, Hopkins County,Kentucky, is engaged at a place of business in Hopkins County, Ken-tucky, called the Hopkins County Mine, in themining, sale, anddistributionof coal.-During the fiscal year, May 1, 1938, to April 30, 1939, the respond-eiltmined 68,000 tons of coal at its Hopkins County Mine. The re-spondent, in the course and conduct of its business, has continuouslycaused a substantial quantity of coal, consisting of more than 50per' cent of the products mined, sold, and distributed by it, to besupplied, delivered, and transported in interstate commerce from. itsHopkins County Mine in the State of Kentucky. The respondentagreed that it is engaged in interstate commerce within the meaningof the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Workersof America, District $k5, affiliated with the American Federation ofLabor; and Independent Miners Union, are labor organizations as ;defined in Section 2 (5) of the At.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent, and thatthe 'respondent refuses to recognize either the United or the Pro-gressive' as the exclusive representative of all the employees in 'said3 The facts set forth in this section are based upon allegations in the complaint admittedby the respondent. DAWSON COLLIERIES, INCORPORATED601unit until and unless the Board' has made a certification pursuant to.Section 9 (c) of the Act, and that therefore a question has arisenconcerning representation of the employees of the respondent.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that. the question concerning representation which has;arisen, occuring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantial!relation to trade, traffic, and commerce among the several States,.and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation,that allpersons employed in the mining operations of the respondent asproduction employees,excluding superintendents,mine foremen, sec-tion foremen,room bosses,face bosses,top bosses,entrybosses, elec-tricians in a supervisory capacity,all other supervisory employees,and "guards"or "watchmen,"constitute a 'unit appropriate for thepurposes of collective bargaining,and that such unit will insure to,the said employees the full benefit of their right to self-organizationand collective bargaining and will otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot. In accordance. with theterms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent one week preceding the issuance of ourDirection of Election.Upon the basis of the above findings of fact and the stipulation,and upon the entire record of the case, the Board makes the following:CONCLUSIONS OF LAW1.United Mine Workers of America, District x$23, affiliated withthe Congress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning of Sec-tion 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Dawson Collieries, Incorporated, Dawson 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDSprings, HopkinsCounty,Kentucky,within the meaning of:Section9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respondentas production employees,excluding superintendents,mine foremen,section foremen, room bosses, face bosses, top bosses, entry bosses,electricians in a supervisory capacity,allother supervisory em-ployees, and"guards" or"watchmen,"constitute a unit appropriatefor collective bargaining,within the meaning of Section 9 (b) ofthe Act.ORDERUpon the basis of the above findings of fact, stipulation,. and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Dawson Collieries, Incorporated, Dawson Springs,Hopkins County, Kentucky, its officers, agents, successors, and assigns.shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Mine Workers of.Amer-ica,District#23, affiliated with the Congress of Industrial Or-ganizations, or any other labor organization of its employees, orencouraging membership in Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor, orany other labor organization of its employees, by discharging orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of their employment;(c)Dominating or interfering with the administration of Inde-pendent Miners Union, or dominating or interfering with the for-mation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing Independent Miners Union as the representativeof any of its employees for the purposes of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act : DAWSON COLLIERIES, INCORPORATED603(a)Withdraw and continue to withhold all recognition of Inde-pendent Miners Union as a; representative of any of its employeesfor the purposes of collective bargaining with the respondent inrespect to rates of pay, wages, hours of employment, and other termsor conditions of employment, and completely disestablish Inde-pendent Miners Union as such representative;(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive days or for the period until the Board issues its certification inCase No. R-1604, whichever period proves to be of shortest duration,stating (1) that the respondent will cease and desist as aforesaid,and (2) that the respondent will take the affirmative action as afore-said ; which notice shall contain the substance of the Order, but neednot be in the exact language thereof;(c)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten _(10) days afterthe entry of this Order what steps have been taken to comply withsaid Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabe Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Dawson Collieries, Incorporated, Dawson Springs, HopkinsCounty, Kentucky, an election by secret ballot shall be conductedwithin thirty (30) days from the date of this Direction underthe direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all persons employed in the miningoperations of Dawson Collieries, Incorporated, Dawson Springs,Hopkins County, Kentucky, as production employees on the pay rollof the respondent one week preceding the issuance of this Directionof Election, but excluding superintendents, mine foremen, section'foremen, room bosses, face bosses, top bosses, entry bosses, electriciansin a supervisory capacity, and all other supervisory employees, and"guards" or "watchmen," to determine whether they desire to berepresented by United Mine Workers of America, District #23,affiliated with the Congress of Industrial Organizations, or Progres-siveMineWorkers of America, District #5, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.